Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
An apparatus for attaching functional elements to a component while using a setting head having a setting plunger, the apparatus comprising: 
a supply device for supplying the functional elements in a row to a guide device, 
a carrier band carrying individual adhesive depots provided with an adhesive and adapted to adhere to the contact surfaces of the functional elements, 
a movable device at the guide device adapted to bring the contact surfaces of the functional elements into contact with the adhesive depots on the carrier band, to separate the functional elements with the adhesive depots from the carrier band and to move them on the guide rail to the setting head, 
the guide rail being present in a mouth piece of the setting head, the movable device being one of a rotatable wheel with receivers for the functional elements which takes over the functional elements from the supply device, which presses them against the adhesive depots carried by the carrier band and which directly conveys them onto the guide rail of the mouth piece, and 
wherein the carrier band consists of a support band carrying the adhesive depots and a removable protective film, 
wherein the movable device is integrated into the mouth piece.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745